Matter of Zaharatos v Thomas (2015 NY Slip Op 07514)





Matter of Zaharatos v Thomas


2015 NY Slip Op 07514


Decided on October 14, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 14, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX, JJ.


2015-07067

[*1]In the Matter of John Zaharatos, petitioner,
vDelores J. Thomas, etc., et al., respondents.


Cantor Coscia & Schustal, LLP, Brooklyn, N.Y. (Michael A. Coscia of counsel), for petitioner.
The Wallack Firm, P.C., New York, N.Y. (Robert M. Wallack of counsel), for respondent Maria Zaharatos.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel the respondent Delores J. Thomas, a Justice of the Supreme Court, Kings County, to fix an undertaking pursuant to CPLR 5519(c).
ADJUDGED that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman,  53 NY2d 12, 16). The petitioner failed to establish a clear legal right to the relief.
DILLON, J.P., CHAMBERS, HALL and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court